Title: From George Washington to Samuel Adams, Sr., 10 August 1783
From: Washington, George
To: Adams, Samuel, Sr.


                        
                            Sir
                            Head Quarters 10th August 1783
                        
                        I have the honor to acknowledge the receipt of your favor of the 11 of July inclosing to me the Address of
                            the Senate and House of Representatives of the Commonwealth of Massachusetts—and to assure you that the pleasure I
                            experienced on that occasion was much enhanced by the polite manner in which you have been pleased to convey it to me.
                        The inclosed reply I beg leave to commend to your care—and have the honor to be With sentiments of esteem
                            & regard Sir Your most Obedient humble Servant
                        
                            Go: Washington

                        
                    